Exhibit 10.1



MetLife, Inc.
                                                            
Board of Directors
(METLIFE LOGO) [y83751y8375101.gif]


February 18, 2010
ON MOTION, it was RESOLVED:

(1)   That Annual Variable Incentive Plan (“AVIP”) awards for 2010 performance
shall constitute Cash-Based Awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan (the “Stock and Incentive Plan”);   (2)   That the
measures to be used to determine performance results for establishing the amount
to be available for payment of awards under AVIP for 2010 performance (the “2010
Available Amount”) are approved in all respects substantially in the form
described in the memorandum presented to the Board and filed with the records of
the meeting, subject to Compensation Committee discretion to increase or
decrease the 2010 Available Amount;   (3)   That the 2010 Section 162(m) Goals
shall be of the following:

  (a)   Positive MetLife, Inc. income from continuing operations before
provision for income tax, excluding total net investment gains (losses) (defined
in accordance with Section 3(a) of Article 7.04 of United States Securities and
Exchange Commission Regulation S-X) for 2010, as defined on the MetLife, Inc.
Statement of Income for 2009 (“2010 Adjusted Income”).     (b)   Positive
MetLife, Inc. Proportionate Total Shareholder Return for 2010, as defined for
MetLife, Inc. in Section 1(d)(2) of the form of Management Performance Share
Agreement used for awards for the 2010-2012 Performance Period (the “Performance
Share Agreement”) with respect to 2010.

(4)   That the Chief Executive Officer of the Company (“CEO”) and each other
member of the Company’s Executive Group shall be eligible for an AVIP award for
2010 of $10 million if any one or more of the 2010 Section 162(m) Goals is met;
provided, however, that the Compensation Committee (the “Committee”) shall
retain the ability, in its discretion, to reduce the amount of the award payable
(including reducing the amount payable to zero) based on such factors or
considerations that the Committee shall deem appropriate, including but not
limited to the amounts that would have been payable to the CEO or other member
of the Company’s Executive Group, respectively, under the methodology applicable
to other employees under AVIP;   (5)   That if the Company does not meet any of
the 2010 Section 162(m) Goals, neither the CEO nor any of the other members of
the Company’s Executive Group shall be eligible for any AVIP award for 2010; and

 



--------------------------------------------------------------------------------



 



(6)   That the Officers of the Company be and hereby are authorized, in the name
and on behalf of the Company, to (a) take or cause to be taken any and all such
further actions and to prepare, execute and deliver or cause to be prepared,
executed and delivered, and where necessary or appropriate, file or cause to be
filed with the appropriate governmental authorities, all such other instruments
and documents, including but not limited to all certificates, contracts, bonds,
agreements, documents, instruments, receipts or other papers, (b) incur and pay
or cause to be paid all fees and expenses and (c) engage such persons, in each
case as such Officer shall in that Officer’s judgment determine to be necessary
or appropriate to carry out fully the intent and purposes of the foregoing
resolutions and each of the transactions contemplated thereby.

2